             Case 5:21-cv-00034 Document 1 Filed 01/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ARNOLD RAY LAMOTTE, JR. AND                          §
EMPEROR ROYALTY FAMILY ELITE                         §
SPECIALIST TRANSPORTATION,                           §
                                                     §
        PLAINTIFFS,                                  §
vs.                                                  §    CIVIL CASE NO. 5:21-cv-00034
                                                     §
EDDIE MURGIC, ERIC CORNELIUS,                        §
VANNESA MURGIC, APRIL CROSBY,                        §
AND TRAVELOKO, LLC,                                  §
                                                     §
       DEFENDANTS.                                   §

                          DEFENDANTS’ NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW Defendants Eddie Murgic, Eric Cornelius, Vanessa Murgic, April Cosby

and Traveloko, LLC (collectively “Defendants”), and hereby remove this lawsuit currently

pending in the District Court for the 407th Judicial District Court of Bexar County Texas, Cause

No. 20202-CI-24249, to the United States District Court for the Western District of Texas, San

Antonio Division, pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446(b)(1), on the grounds of

diversity of citizenship, and would respectfully show the Court as follows:

                       BACKGROUND AND BASIS FOR REMOVAL

1.     Plaintiffs Arnold Ray Lamotte Jr. and Emperor Royalty Family Elite Specialist

Transportation filed this action on December 18, 2020 and it was given Cause No. 2020-CI-24249.

2.     This action is between citizens of different states. Plaintiffs are citizens of Texas, while

three of the Defendants (Eddie Murgic, Vanessa Murgic and Traveloko, LLC) are citizens of

California and the two other Defendants (Eric Cornelius and April Cosby) are Georgia citizens.




                                                1
                Case 5:21-cv-00034 Document 1 Filed 01/15/21 Page 2 of 3




3.     The amount in controversy requirement is also met. On pg. 9 of their Petition, Plaintiffs

state that they are asserting claims for breach of contract (among others) and are seeking

“compensatory damages, general damages, . . . in the amount of FIVE HUNDRED MILLION

DOLLARS.” See Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995) (holding

that the amount in controversy requirement is met when it is “facially apparent” from the petition

that the claim likely exceeds the requisite jurisdictional amount). Accordingly, this Court has

original jurisdiction pursuant to 28 U.S.C. § 1332.

4.     Defendants received the summons and complaint on January 4, 2021, so this removal is

timely under 28 U.S.C § 1446(b).

5.     A copy of all process, pleadings, and orders served upon Defendants are attached at

Exhibit A.

6.     Defendant filed an Answer in the state court on January 13, 2021, and a copy is attached

at Exhibit B.

7.     Per the local rules, the State Court docket sheet is attached hereto at Exhibit C.

8.     Defendants have provided written notice of this Removal to all adverse parties and have

filed a copy with the clerk of the 407th Judicial District Court of Bexar County, Texas.

9.     All Defendants consent to this removal.

                                    PRAYER FOR RELIEF

       Accordingly, Defendants pray that this Honorable Court (1) accept jurisdiction over the

state court action for the reasons set forth above and (2) grant it any such other and further relief

to which they may show themselves entitled.




                                                 2
             Case 5:21-cv-00034 Document 1 Filed 01/15/21 Page 3 of 3




       Dated: January 15, 2021                              Respectfully submitted,

                                                            DE LEON LAW OFFICE
                                                            219 N. Alamo St., Suite 300
                                                            San Antonio, Texas 78205
                                                            Telephone:    (210) 684-4433
                                                            Facsimile:    (210) 247-9631
                                                            E-mail:eric@deleonlawoffice.com


                                                            GILBERT ERIC DE LEON
                                                            State Bar No. 24045763

                                                            Attorney for all named Defendants




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on the following counsel of record
in accordance with the Federal Rules of Civil Procedure via e-mail and usps on this 15th day of
January, 2021.


Arnold Lamotte Jr.
4943 Ballot Park
San Antonio, Texas 78244-1372
arnoldlamottejr@yahoo.com

Pro Se Plaintiff




                                                            GILBERT ERIC DE LEON




                                                3
